Citation Nr: 1207527	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-07 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1970 to January 1972.  He also had reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating action of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  In a September 2006 rating decision, the RO denied service connection for PTSD.  Previously, in a May 2004 rating decision, the RO continued and confirmed the previous denial for schizoaffective disorder (previously claimed as mental health problems).  

In January 2009, a Board Videoconference hearing before the undersigned was held.  A transcript of the hearing is in the file.  

In May 2009, the Board reopened the claim of service connection for an acquired psychiatric disorder and remanded claims of service connection for an acquired psychiatric disorder and PTSD for further development.  In March 2011, the RO granted the claim for service connection for a schizoaffective disorder, bipolar type; the Veteran is currently receiving a 100 percent evaluation.  The Veteran's appeal for service connection for PTSD is now before the Board.  The Board finds that there has been substantial compliance with the May 2009 Board remand.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2.  A clear preponderance of the evidence is against a finding that the Veteran has PTSD that is related to his service.  




CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2005 and June 2009, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The June 2009 letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims and the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  The case was remanded in May 2009 so the Veteran could be given a VA examination; Social Security Administration (SSA) records could be associated with the file; and Army Reserve Unit and Dr. Salama's records could be requested.  

The Veteran received a VA examination in June 2010 and, together with the addendums, the Board finds it to be fully adequate and explanatory.  SSA and Dr. Salama's records are in the file.  Army Reserve records were requested in July 2009 using the address provided by the Veteran in June 2009.  When there was no response, the AOJ contacted the state adjutant general's office.  The April 2010 response from that office was to contact the National Personnel Record Center (NPRC).  The AOJ had already done this (service personnel and treatment records from active duty were in the file), but requested records again; in May 2010 the NPRC sent some additional but unrelated personnel records and stated no further records were available.  The Veteran did not report treatment from the military while in the Reserve unit (evidence shows he was admitted to a private hospital during this time period).  The Board finds further requests for records would be futile.  In November 2011, the Veteran's representative noted the remand directives had been completed.  The duties to notify and to assist have been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In addition to the general requirements for service connection, service connection for PTSD requires:  (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  Under § 3.304, part (1) deals with a situation where PTSD is diagnosed during active duty service.  Id.  Part (2) covers a situation where the evidence shows a veteran served in combat.  When the Veteran serves in combat, and the stressor is related to that combat, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  There must be the absence of clear and convincing evidence to the contrary, and the claimed stressor should be consistent with the circumstances, conditions, or hardships of the veteran's service.  Id.  

Additionally, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment applies to the Veteran because his application for service connection for PTSD was pending before VA on or after July 12, 2010.  

The final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of the above paragraph, "fear of hostile military or terrorist activity" means: that a veteran experienced, witnessed, or was confronted with an event or circumstance.  Id. at 39852.  The event or circumstance must have involved actual or threatened death or serious injury or a threat to the physical integrity of the veteran or others.  Id.  Examples of the event or circumstance include: an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  Id.  Also, the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Parts (4) and (5) address prisoners of war (POWs) and allegations of in-service personal assault.  Id.  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2011).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Court has stated before as well that where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2011).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran initially contended in a September 2003 claim that he had mental health problems and in January 2004 he requested his claim be reopened and include PTSD.  He submitted a stressor statement in July 2005.  He asserted his best friend, D.C., was killed in an armored personnel carrier (APC) accident.  It happened when a man in civilian clothes threw a bomb under his APC.  After or about this time he became very depressed.  This happened between 1970 and 1972 in Aschaffenburg, Germany.  He gave his unit information.  

The same month, he wrote a letter to his Senator.  He said he was being treated for schizophrenia in service and was medicated with lithium.  Numerous clinics since have diagnosed him with schizophrenia.  Also, he said he was in Germany and his friend D.C. was killed in a motor vehicle accident on the autobahn.  He did not have a license and the Veteran felt his death was his fault; he saw the body after the accident.  Another time, a man in civilian clothes threw a bomb under his APC.  His APC was destroyed.  In June 2006, he wrote that he could not remember dates because he had been heavily sedated.  

In a September 2006 Memorandum, the Joint Service Records Research Center (JSRRC) coordinator found there was a lack of information to send for a request.  The Veteran stated in his September 2006 notice of disagreement that he was not in combat while in service, but attacks on personnel and equipment at the time felt like he was in combat.  

The Veteran again repeated the incidents where his friend was killed and when a bomb was thrown under his APC at a January 2009 Board hearing.  (Transcript, pp 3-5.)  The Veteran said that he was admitted to the hospital, then he and his Aunt talked to a superior at his Reserve unit.  (Transcript, p 7.)  He was told he could be given a medical discharge, but he should have been given one when he was released for active duty.  Id.  When his representative asked him what he should have been given the medical separation for, the Veteran responded: "For schizoaffective or whatever it was."  Id.  The Veteran did not remember what his diagnosis was.  Id.  He felt he had schizoaffective disorder in service.  (Transcript, p 8.)  

The Veteran described feeling lost while in service in Germany.  (Transcript, p 9.)  He said he was treated for a psychiatric disorder before service when he was fifteen.  Id.  He found his uncle dead and he went into "shock"; he was given a few treatments and seemed to return to normal.  (Transcript, p 10.)  He remembered being admitted to the hospital after active duty around March 1972.  (Transcript, p 11.)  He thought he was diagnosed with schizophrenia and bipolar disorder at that time.  (Transcript, p 12.)  

Several lay statements were submitted in January 2009.  R.P. said he has known the Veteran since 1965.  He was normal as a young man, but after service he was nervous and his hands would tremble.  R.P. became his neighbor in 1979.  The Veteran raised birds that he enjoyed.  One time he became really sick and thought someone was in his birdhouse waiting to blow him up.  R.P. witnessed the Veteran at this time and remembered the Veteran had to be taken to the hospital.  

S.B. is the Veteran's cousin.  She stated their grandmother raised the Veteran until she died.  Then the Veteran came to live with her family.  She remembered him joining the military and being stationed in Germany; he became ill and was prescribed medication.  He came home and was in the Reserves.  Her parents tried to take him to the VA hospital, but they didn't have a bed for him.  He was put in a private hospital for three weeks.  She stated the Veteran had been to numerous hospitals since that time and was diagnosed with schizoaffective bi-polar disorder, from which he still suffered.  

Another cousin, C.B, also submitted a statement.  C.B. noted that when the Veteran returned from service he didn't want to take a bath and he saw rats and things that were not there.  He would pace all night and was scared to go to sleep.  

Service treatment records show at pre-induction in January 1970 the Veteran checked having "nervous trouble of any sort".  Under physician's summary, it states: "Shakes a little in hands."  At induction in July 1970, he denied all illness and a clinical evaluation was normal.  

In September 1970, a service personnel record stated the Veteran was unable to complete a course.  In December, a treatment record showed he complained his nerves were bothering him.  He was referred to a doctor.  The record states: "Nerves - all his life."  

March and April 1971 records showed the Veteran was prescribed Librium for his nerves.  He was nervous and shaky all the time; he had been this way since childhood.  He was raised by his uncle in Louisiana and found him dead when he was fifteen.  He was given electric shocks for several months and drugs.  He was not afraid of specific things.  He had insomnia.  He only went to ninth grade in school.  He worked as a welder for three years and then enlisted in the Army.  He was referred to mental health clinic and given a prescription for valium.  By December of that year, he was still complaining of personal problems and depression.  One note said he used drugs in the past but did not use at present.  He had a paranoid personality and wanted help.  His separation examination the same month showed his clinical evaluation was psychiatrically normal.  The Veteran wrote he considered himself to be in good health.  The Veteran separated from active duty in February 1971; he signed a statement saying there was no change in his medical condition.  

Service personnel records show the Veteran was stationed in Europe from January 1971 to January 1972.  His DD 214 affirmatively states he had no Vietnam, Korea or Indochina service.  

In March 1972 (over a year after separation) he was admitted to a state hospital.  The admission record shows the Veteran was a useful, productive worker until one to two weeks ago when he became apathetic, confused, delusional and very fearful.  He reported hearing voices and "seeing his friends moving bags of something from one place to another inside his room."  He saw cuts on his arms where there was none.  He admitted to abusing drugs in the Army, but this was determined to be questionable and non-contributory.  He said he saw many psychiatrists while in the Army.  The provisional diagnosis was schizophrenia, paranoid type.  An April 1972 discharge summary shows the same diagnosis.  It noted a long family history of schizophrenia.  His prognosis was guarded at this point.  

Post service records show he developed back problems, for which he was treated in 1979.  No psychiatric treatment was noted, but a January 1979 private record addressing back problems notes he was referred for psychological testing.  In February 1979, a SSA reconsideration appeal shows the Veteran only mentioned back disability on his application.  In January 1980, SSA determined he was disabled due to degenerative disc disease of the lumbar spine and a renal calculus of the kidney.  

In January 1985, the Veteran was admitted to L. G. Hospital.  He was diagnosed with chronic and undifferentiated schizophrenia.  At the time of his admission he asserted he was arrested and abused by the police.  The record remarks: "The flavor of the story is somewhat paranoid but not overtly delusional."  This record notes that the Veteran and his wife were in denial about his mental problems at the time.  

In May 1990, the Veteran filled out an SSA form stating that a back injury was the disabling condition for which he was receiving disability benefits.  But he did mention his past psychiatric treatment.  A SSA disability examiner stated his diagnosis was "probably bipolar, mixed type, severe" after an October 1990 examination.  He was described as "so disturbed that he has a very poor ability to communicate."  The next month SSA issued a determination which noted the Veteran's past back problems due to his work in a salt mine, but also found he had mixed bipolar disorder which was currently severe.  This report notes the March 1972 state hospital record with a diagnosis of chronic undifferentiated schizophrenia.  Throughout the 1980s he was admitted to hospitals for his psychiatric symptoms.  The Veteran was a poor historian and questions were directed to his wife; the SSA disability examiner had said he "appeared basically unable to function."  

The schizophrenia diagnosis was confirmed throughout the 1990s and in a 2001 private hospital record.  It wasn't until August 2003 that a VA psychiatry record showed he reported being in an accident in service.  He stated that he had mental problems since he was in the military.  The Veteran reported that in about 1971 while stationed in Germany an explosive device was thrown under his track vehicle.  He ran into a tree, hit his head and there was blood.  He repeatedly stated he could not remember details of the incident nor what happened afterward; he thought he was treated for depression and anxiety but couldn't remember all the details.  He had an alcohol problem and a family history for mental disorders.  An addendum noted a March 1972 discharge summary for the Veteran had been obtained and details were noted.  The diagnosis in the August 2003 VA psychiatry record was still schizoaffective disorder, alcohol abuse versus dependence in remission.  

The Veteran's diagnosis was changed to bipolar I in November 2003.  Dr. Salama submitted a letter in December 2003 stating he had treated the Veteran from September 1995 to December 2003.  Dr. Salama noted four of the Veteran's past hospitalizations (from 1995 to 2001).  The diagnosis was schizo-affective disorder, depression and a history of PTSD.  Dr. Salama's records were received by VA and show he mostly recorded symptoms and prescribed medications for the Veteran.  Diagnoses were not recorded.  

In November 2004, the Veteran's VA psychiatrist noted the Veteran's new preoccupation.  The Veteran reported the accident where his friend was killed and the psychiatrist wrote: "I asked what had brought this to the forefront, but he says it has always been there, but after talking with his wife, he felt he should tell me about that."  The assessment was excessive guilt related to accident.  The diagnosis was still bipolar disorder.  

In March 2005, a VA record shows the Veteran described this accident again.  When he was asked if he was in combat, he said he was not.  He was routinely told that he would not come back from "missions" such as trainings.  When he was asked for more specifics on his symptoms, he again went back to describing other incidents he claimed took place on active duty.  The psychologist said the Veteran lamented that he had been turned down for VA compensation several times prior and felt that it was unfair because his wife did not work and he needed to obtain more compensation.  This clinician pointed out to him that he did not have the expected history or symptoms of a trauma-related disability and this was perhaps why his "case" was denied.  He seemed to accept this explanation.  

In December 2008, the Veteran's treating VA psychiatrist, Dr. Luelf stated the Veteran was a questionable historian due to his "chronic delusional network."  The Veteran had reported spending two years in Vietnam and fourteen with the Central Intelligence Agency (CIA); this time he stated he wasn't ever in Vietnam but when he was in the CIA they told him to tell everyone he was in Vietnam for two years.  He reported his identity was stolen, that he went to the FBI, and his father was Howard Hughes.  He was positive for significant delusional paranoia.  The diagnosis was schizoaffective disorder, depressed with a complicated delusional network.  

In January 2009, Dr. Luelf stated in treatment notes that the Veteran had never been diagnosed with PTSD and was confused about a positive screening note he had when being evaluated by a psychologist.  She again diagnosed schizoaffective disorder along with chronic pain syndrome, and a history of tobacco and alcohol dependence.  

She also wrote a letter for the Veteran's claim for a psychiatric disability.  
She explained she was the Veteran's treating psychiatrist since August 2003.  The Veteran had schizoaffective disorder.  She noted that the Veteran reported the Veteran suffered a traumatic event when he was fifteen when he found his uncle dead.  He was treated for six to eight months and had no further symptoms.  While the Veteran was in service, he was started on medication and was hospitalized during his reserve service.  "The stressors of military service are more likely than not to bring out and/or exacerbate symptoms of schizoaffective disorder in someone who otherwise might not have expressed these symptoms in private life with normal daily stressors.  He continues to have trouble with schizoaffective disorder to this day."  

The Veteran attended a VA examination in June 2010.  At this examination, the Veteran reported he was not in Vietnam, but was involved in secret locations and Southeast Asia near Vietnam.  Past mental health treatment showed that he was a poor historian, as was his wife.  He said he was "prone to severe isolation after a vehicle accident in the military."  

The examiner noted the allegation that the Veteran had mental health problems around age 14 when he found his uncle dead.  He currently had homicidal and suicidal auditory hallucinations, paranoia, and depression as well as bizarre behavior and a desire to isolate himself.  

He said he had intrusive thoughts and nightmares concerning his trauma in the military three to four times per week and stated: "I keep thinking someone was killed in action."  The Veteran reported being on a secret mission in Southeast Asia in an unknown location while in service.  He was described as "uninformed."  

He presented as odd, was difficult to understand, and was extremely dependent on his wife.  The examiner said he seemed distractible and his long and short-term memory was poor most likely due to psychosis.  He had paranoia, grandiosity and religious delusions.  

The examiner opined: 

It is this examiner's opinion that he does generally fit the criteria for a diagnosis of PTSD.  The truth of his PTSD rest upon whether he actually was exposed to traumatic experiences in the military.  He states he was somewhere in Southeast Asia on a secret mission when his vehicle exploded and then thereafter he experienced psychosis and PTSD.  It must be verified whether he was actually exposed to trauma and this examiner cannot verify that fact.  

He was too psychotic to submit to psychometric testing.  The diagnoses were schizoaffective disorder bipolar type and PTSD "if it can be verified than (sic) his stated trauma is factual."  

In a July 2010 addendum, the examiner noted the claims file and medical records were reviewed.  The Veteran had two addendums in September 2010; he stated the Veteran's condition is the same condition for which he was treated in the military and the diagnosed condition was aggravated by military service.  Also, the examiner was unable to improve upon the report which said the Veteran would fit the criteria for PTSD if the stressors could be verified.  The examiner was aware Dr. Luelf found the Veteran did not have PTSD.  In February 2011, the AOJ returned the file to the examiner and stated that there was no credible evidence in the file to support the alleged stressor the Veteran had reported to the examiner.  Finally, in March 2011, the examiner stated he again reviewed the medical record and claims file and was in agreement with Dr. Luelf, who stated in January 2009 that the Veteran's predisposition for his mental disorder was exacerbated by his military service contributing to his development of schizoaffective disorder.  

In March 2011, the RO granted service connection for schizoaffective disorder, bipolar type.  

The Board finds the Veteran competent to state symptoms as they are within the realm of his own experience.  However, the Veteran has not been a credible source of information regarding the history of his disability or a stressor.  For example, he reported in August 2003 for the first time that he had been in an accident in Germany.  As the November 2004 psychiatrist noted, the Veteran seemed to suddenly remember an accident from service despite having never brought it up before.  By July 2005 his stressor statement showed that his friend was killed in a motor vehicle accident in Germany and that a civilian threw a bomb under his APC; in his August 2005 letter to his Senator he reported his friend died in a separate accident and that he was injured in a bombing.  Later, he stopped reporting these incidents and told his VA psychiatrist and the examiner he was in Southeast Asia or Vietnam (See December 2008 VA record and June 2010 VA examination report).  

Additionally, to the extent the Veteran alleged he was anywhere other than Germany (which is shown in his personal records) his DD 214 specifically states he had no Vietnam, Korea or Indochina service.  The Veteran has not been consistent in his report of a stressor.  

The Veteran stated at the Board hearing he did not remember receiving a diagnosis in service but felt he should have been given a medical separation "[f]or schizoaffective or whatever it was" (Transcript, p 7).  The records consistently show the Veteran was diagnosed with schizophrenia after service until November 2003, when the diagnosis was bipolar disorder.  A preponderance of the evidence shows, as detailed above, the Veteran does not have PTSD.  The Veteran was also noted to be an unreliable historian at certain points in time in VA medical records.  The Board finds the Veteran is not credible regarding a stressor and regarding his medical history.  His statements are assigned less weight.  

The Board finds all of the lay statements submitted in January 2009 to be competent and credible because they describe what the writer actually experienced.  38 C.F.R. § 3.159(a)(2).  However, these observations were made after service.  The statements support that the Veteran has schizoaffective disorder, bipolar type.  The Veteran is already service-connected for this disability.  The Board assigns this evidence limited weight because it does not specifically confirm the Veteran's stressors or show he has a PTSD diagnosis.  

The Board also finds the other evidence in the file to also be competent and credible as there is no evidence to the contrary.  

The Board finds that service connection for PTSD is not warranted.  The elements lacking for a grant of the benefit include medical evidence of a link between current symptomatology and a claimed in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  The Board does not find the Veteran credible in his report of a stressor.  

In December 2003, Dr. Salama noted the Veteran had a history of PTSD, which is not the same as a diagnosis.  The purpose of the VA examination was, in part to clarify that diagnosis.  Relying on that examination report, its addendums, and the record as a whole, the Board finds the Veteran does not have PTSD.  The Board finds the opinions of Dr. Luelf and the VA examiner are the most competent, complete and explained opinions in the file.  They are directly on point in showing that the Veteran has schizoaffective disorder which is an already service-connected disability.  There is no competent evidence in the file showing he currently has PTSD.  He does not have PTSD.  

The Board finds the Veteran was not in combat, as he admitted in March 2005 and September 2006.  Although his representative pointed out his military occupational specialty was infantry and he served on active duty during the Vietnam War, he does not have a diagnosis of PTSD and he did not serve in Vietnam (as shown on his DD 214).  The combat presumptions under § 1154(b) or 38 C.F.R. § 3.304(f)(2) do not apply.  

The Veteran has posited multiple scenarios which he has not been consistent in reporting; as result the Board does not find him credible and does not find these scenarios consistent with his service.  There is a lack of information regarding dates of these incidents, they were not reported contemporaneously and the described incidents have changed over time.  This is not a case where the issue is only the confirmation of stressor; the Veteran is also lacking a diagnosis which is an essential element under 38 C.F.R. § 3.304.  Service connection for PTSD under a presumption is not warranted.  

The Board finds that a clear preponderance of the evidence shows the Veteran does not have PTSD.  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  As a result, the claim is denied.  


ORDER

Service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


